DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 has been amended to require “a distance between a center of the surface of the first target and a center of the surface of the second target is equal to or greater than a width of the substrate in the direction perpendicular to the movement direction”. There is no support in the Specification, particularly at para 0011 and 0032, greater than the width of the substrate [W] (emphasis added).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiss (US 2006/0054494).
With respect to claim 1, Reiss discloses a film-forming device for forming a film on a substrate by physical vapor deposition (i.e. sputtering) (abstract; para 0015), wherein figs. 1-2 depict the film forming device [10] comprises a chamber body [12],[14], a substrate nest (i.e. support) [58] configured to support a substrate [34] within the chamber body [12],[14], a carrier (i.e. moving device) [44] configured to move the support [58] and a center of the substrate [34] on a linear path in a horizontal plane via rectilinear motion by linear drive [60], an aperture plate (i.e. shield) [72] with a rectangular aperture (i.e. slit) [70] formed therein disposed above an area where the substrate [34] is moved via moving device [44], wherein the slit [70] extends both in a direction perpendicular a movement direction of the substrate [34] with moving device [44] and symmetrically to an axis (i.e. vertical plane) [41] including the linear path, a first holder (i.e. inclined wall) configured to hold a first target [28], and a second holder (i.e. 

    PNG
    media_image1.png
    493
    629
    media_image1.png
    Greyscale

With respect to claim 2, Reiss further discloses power supplies connected to each of the first and second targets [28],[36] (para 0024), wherein a control means controls an application of voltage from the power supplies to the first and second targets [28],[36] to simultaneously activate (i.e. sputter) the first and second targets [28],[36] to eject target material (para 0024-0025).
With respect to claim 4, Reiss further depicts in figs. 1-2 a distance between centers (represented by [32a],[38a]) of the respective first and second targets [28],[36], and a width (i.e. diameter) of the substrate [34] is equal about the substrate [34] since the substrate [34] is circular (and thus includes in the direction perpendicular to the movement direction), thus the distance between targets [28],[36] is greater than a width of the substrate [34] in the direction perpendicular to the movement direction. The .

    PNG
    media_image2.png
    326
    429
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s Remarks on p. 4-12 filed 1/6/2021 are addressed below.

112 Rejections
Claim 4 has been amended to clarify the relationship between the distance between targets and a width of the substrate; the previous 2nd paragraph rejection is withdrawn.

102 Rejections
On p. 7-8, Applicant argues that Reiss does not teach the limitation of ‘to arrange the first and second targets symmetrically with respect to the vertical plane including the linear path’ as required by claim 1.
includes) the linear path (e.g. left/right movement direction of the substrate [34] in figs. 1-2). In addition, the vertical plane represented by confocal axis [41] is also interpretable in two ways:
Interpretation 1: the vertical plane [41] in fig. 1 extends into/out of the page (or up/down in fig. 2), the vertical plane [41] in fig. 1 extending downward to pass through or include the linear path (i.e. left/right movement direction of substrate [34]), and has the first and second targets [28],[36] arranged symmetrically about the vertical plane [41]; or
Interpretation 2: the vertical plane [41] in fig. 1 extends left/right, the vertical plane [41] thus including and is parallel with the linear path (i.e. left/right movement direction of substrate [34]), and splits the first and second targets [28],[36] symmetrically through the middle of each.
Thus Reiss teaches this limitation of claim 1.
On p. 9-11, Applicant argues that Reiss does not teach the limitation of ‘the first and second normal directions being parallel to the movement direction’ as required by amended claim 1.
The Examiner respectfully disagrees since claim 1 does not require ‘the normal directions to be parallel to the movement direction’; claim 1 only requires horizontal components (of the normal directions) to be parallel to the movement direction, which claim 1 shows. Thus Reiss teaches this limitation of claim 1.
All other arguments on p. 11 to claims 2 and 4 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

Double Patenting Rejections
Terminal Disclaimers were filed 1/6/2021 and approved on 1/7/2021; these rejections are withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 59222581 being relevant for teaching two sputter targets angled towards a slit in a shield to deposit through the slit onto a substrate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.